Citation Nr: 0947668	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  01-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bleeding in the 
stomach, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a subdural 
hematoma, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for wrist, ankle, neck, 
elbow, and knee disorders, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran had active service duty from October 1988 to 
April 1992, which included service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2000 and August 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied the benefits 
sought on appeal.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  
The Board remanded the case for further development in 
December 2003.  That development was completed, and the case 
was returned to the Board for appellate review.  

In September 2005, the Board issued a decision denying 
entitlement to service connection for bleeding in the 
stomach, a subdural hematoma, and wrist, ankle, neck, elbow, 
and knee disorders.  That decision also denied the Veteran's 
application to reopen his claims for service connection for a 
respiratory disorder, fatigue, and headaches.  The Veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court), and in a May 2007 
Order, the Court vacated the September 2005 Board decision 
and remanded the matter to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion).  In particular, the parties had agreed that the 
Veteran had not been provided proper notice regarding what 
evidence was necessary to substantiate his claims.

Following the Joint Motion, the Board remanded the case for 
further development in November 2007.  That development, 
which included sending the Veteran a proper notice letter, 
was completed.  The case has since been returned to the Board 
for appellate review.  

A hearing was held on January 15, 2003, in Phoenix, Arizona, 
before the undersigned Veterans Law Judge (VLJ), who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

In addition, the Board notes that the Veteran's claims for 
service connection for a respiratory disorder, fatigue, and 
headaches were previously considered and denied in a December 
1998 rating decision.  As such, the issues have been 
adjudicated as whether new and material evidence has been 
submitted to reopen claims for service connection for a 
respiratory disorder, fatigue, and headaches.  However, the 
evidence associated with the claims file since the issuance 
of the December 1998 rating decision includes the Veteran's 
service treatment records.  Such records were previously 
unavailable at the time the claims were originally denied.  
Applicable regulations provide that, at any time after VA 
issues a decision on a claim, if VA receives or associates 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of the 
same section (which defines new and material evidence).  The 
regulation further identifies service records related to a 
claimed in-service event, injury, or disease as relevant 
service department records. 38 C.F.R. § 3.156(c)(1)(i).  As 
such, new and material evidence is not needed to reopen a 
previously denied claim when relevant service treatment 
records and/or any other relevant service department records 
are received after a prior final denial.  Rather, the claim 
is simply reviewed on a de novo basis.  Therefore, the Board 
has recharacterized the issues on appeal as entitlement to 
service connection for a respiratory disorder, fatigue, and 
headaches.

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for 
posttraumatic stress disorder; however, during the pendency 
of the appeal, the RO granted that benefit in an April 2009 
rating decision.  Accordingly, the issue of entitlement to 
service connection for PTSD no longer remains in appellate 
status, and no further consideration is required.

In addition, the Board notes that additional evidence has 
been received, namely VA psychiatric treatment records dated 
from February 2006 to April 2009 and an April 2009 VA PTSD 
examination report, which were not previously considered by 
the RO.  Although the Veteran did not submit a waiver of the 
RO's initial consideration of the evidence, the Board notes 
that the evidence is not relevant to the issues currently 
before the Board, as they are instead relevant to the 
Veteran's service-connected PTSD with alcohol abuse and 
depression.  Therefore, the Board will proceed with a 
decision in this case.

The issues entitlement to service connection for a 
respiratory disorder and for headaches will be addressed in 
the REMAND portion of the decision below and are REMANDED to 
the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have bleeding 
in the stomach.

3.  The Veteran has been diagnosed with a subdural hematoma 
and a resulting seizure disorder, but the disorder has not 
been shown to be causally or etiologically related to his 
military service. 

4.  The Veteran has been diagnosed with gout and rheumatoid 
arthritis, which affect his wrist, ankles, neck, elbows, and 
knees, but those disorders have not been shown to be causally 
or etiologically related to his military service.  

5.  Fatigue did not manifest in service or for many years 
thereafter, and there is affirmative evidence showing that 
the Veteran's current fatigue could be attributable to 
depression as opposed to an undiagnosed illness.

6.  The Veteran does not have a chronic fatigue disorder that 
is due to undiagnosed illness or is otherwise related to 
service.

CONCLUSIONS OF LAW

1.  Bleeding in the stomach was not incurred in active 
service and is not due to an undiagnosed illness. 38 U.S.C.A. 
§§ 1110, 1112, 1117 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2009).

2.  A subdural hematoma was not incurred in active service 
and is not due to an undiagnosed illness. 38 U.S.C.A. §§ 
1110, 1112, 1117 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2009).

3.  Wrist, ankle, neck, elbow, and knee disorders were not 
incurred in active service, may not be presumed to have been 
so incurred, and are due to an undiagnosed illness. 38 
U.S.C.A. §§ 1110, 1112, 1113, 1117 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2009).

4.  Fatigue was not incurred in active service and is not due 
to an undiagnosed illness. 38 U.S.C.A. §§ 1110, 1112, 1117 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with notice prior to the initial 
decisions in February 2000 and August 2001. Nevertheless, the 
RO did send the Veteran letters in March 2004 and July 2008, 
which did inform him about the evidence necessary to 
substantiate his claims and the division of responsibilities 
in obtaining the evidence.  The Board finds that any defect 
with respect to the timing of the notice requirement was 
harmless error.

In this regard, the Board notes that, while notice provided 
to the Veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claims were readjudicated 
in a December 2008 supplemental statement of the case (SSOC). 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating the claim and notifying claimant 
of such readjudication in the statement of the case).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the March 2004 and July 2008 letters stated 
that the evidence must show that he had an injury in military 
service or a disease that began in, or was made worse during 
military service, or that there was an event in service that 
caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between 
his current disability and an injury, disease, or event in 
military service.  The July 2008 letter also explained in 
detail what evidence was necessary to substantiate a claim 
for service connection for an undiagnosed illness based on 
Gulf War service.  Additionally, the September 2000 and April 
2002 statements of the case (SOC) and the March 2005 and 
December 2008 supplemental statements of the case (SSOC) 
notified the Veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the March 2004 and July 2008 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
March 2004 and February 2008 letters notified the Veteran 
that he must provide enough information about his records so 
that they could be requested from the agency or person that 
has them.  It was also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the March 2004 and 
February 2008 letters informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the July 2008 letter informed the Veteran that a 
disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined.  Moreover, the Board concludes below 
that the Veteran is not entitled to service connection for 
bleeding in the stomach; a subdural hematoma; wrist, ankle, 
neck, elbow, and knee disorders; and, fatigue.  Thus, any 
questions as to the disability rating or appropriate 
effective date to be assigned are rendered moot.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  His service treatment records as 
well as all identified and available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the claims.  The Veteran's records from the 
Social Security Administration (SSA) were also associated 
with the claims file, and he was provided the opportunity to 
testify at a hearing before the Board.

The Veteran was also afforded a VA general medical 
examination in March 2001.  He was also provided VA general 
medical and joints examinations in April 2004 in connection 
with his claims for service connection for bleeding in the 
stomach; fatigue; and, wrist, ankle, neck, elbow, and knee 
disorders.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate. Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the April 
2004 VA examinations and opinions obtained in this case are 
more than adequate, as they are predicated on a full reading 
of the service treatment records as well as the post-service 
treatment records contained in the Veteran's claims file.  
The examiner considered all of the pertinent evidence of 
record, including the contentions of the appellant, and 
provided a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board does observe that the Veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for a subdural hematoma.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability. 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, a VA examination is unnecessary to decide the 
claim for service connection for a subdural hematoma because 
such an examination would not provide any more pertinent 
information than is already associated with the claims file.  
As will be explained below, the Veteran has been diagnosed 
with a current disorder, and as such, there is no medically 
unexplained chronic multisymptom illness that could be due to 
his Gulf War service.  In addition, he has not been shown to 
have had a disease, injury, or event in service.  The record 
contains no probative evidence that demonstrates otherwise.  
Therefore, because there was no event, injury, or disease in 
service to which a current subdural hematoma could be 
related, the Board finds that a VA examination is unnecessary 
to decide the claim for service connection. 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them SOCs 
and SSOCs which informed them of the laws and regulations 
relevant to the Veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service. 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or, any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected. 38 U.S.C.A. § 1117(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness 
include: (1) fatigue, (2) unexplained rashes or other 
dermatological signs or symptoms, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurological signs and symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving the upper or lower respiratory system, (9) 
sleep disturbances, (10) gastrointestinal signs or symptoms, 
(11) cardiovascular signs or symptoms, (12) abnormal weight 
loss, and (13) menstrual disorders. 38 U.S.C.A. § 1117(g).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War. See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans. See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).


I.  Bleeding in the Stomach

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bleeding in 
the stomach.  His service treatment records are negative for 
any complaints, treatment, or diagnosis relevant to stomach 
bleeding, and in April 1992, he signed a statement indicating 
that he did not want to undergo a separation examination.  In 
addition, the medical evidence of record shows that the 
Veteran did not seek treatment for stomach bleeding 
immediately following his separation from service or for many 
years thereafter.  In fact, he testified at his January 2003 
hearing before the Board that he did not develop bleeding in 
the stomach until 2000.  Therefore, the Board finds that 
bleeding in the stomach did not manifest in service or for 
many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
bleeding in the stomach, the Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability. See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that bleeding in 
the stomach manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of stomach bleeding to the 
Veteran's military service.  As discussed above, the Veteran 
did have not any complaints, treatment, or diagnosis of a 
stomach disorder in service or for many years thereafter.  
The Veteran has also not related having any stomach injury in 
service.   As such, there was no event, disease, or injury in 
service to which a current disorder could be related.  See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  

The Board does acknowledge that the Veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  However, there is no medical evidence showing that he 
even has bleeding in his stomach.  Indeed, the Veteran has 
never been treated for or diagnosed with stomach bleeding.  
In this regard, following his discharge, the Veteran sought 
VA and private treatment for multiple medical conditions, but 
during these treatment visits, he never complained of 
bleeding in his stomach.  He also underwent VA examinations, 
but none of the examiners ever indicated that the Veteran had 
such bleeding.  

In particular, the Veteran denied having weight loss, nausea, 
vomiting, diarrhea, or abdominal pain at a May 1998 general 
medical examination.  A physical examination of his abdomen 
found no tenderness, and there was no mention of any bleeding 
in his stomach.

The Veteran was also seen at the Veteran's Registry Clinic 
between September 1998 and July 1998 because he had served in 
the Persian Gulf.  However, during such evaluations, he did 
not mention his stomach.  Nor did the examining physician 
indicate that there were any symptoms of stomach bleeding.  

In October 2000, during a VA outpatient treatment visit for 
another medical condition, an examining physician did observe 
that the Veteran was on medication for stomach acid, but the 
Veteran did not report any complaints associated with his 
stomach, such as bleeding.  

During a March 2001 VA general medical examination, the 
Veteran reported having gastroesophageal reflux disease 
(GERD) that was stable, but there was no report of any 
stomach bleeding.  A physical examination only revealed an 
obese abdomen that was soft and nontender.  There was no 
hepatosplenomegaly, masses, or aneurisms, and bowel sounds 
were normal.  There were no pertinent diagnoses rendered.

In December 2001, during another VA outpatient treatment 
visit, an examining physician noted that the Veteran's 
medical history included GERD.  

The Veteran was specifically afforded a VA examination in 
April 2004 in connection with his claim for service 
connection for bleeding in the stomach.  However, he 
completely denied having any gastrointestinal bleeding at 
that time.  In this regard, he stated that he had had 
nosebleeds in the past that had sometimes caused him to spit 
blood, but he also noted that he never had vomiting of blood.  
Indeed, his only gastrointestinal complaint was a past 
history of heartburn and gastroesophageal.  It was noted that 
the Veteran did not have any melena, hematochezia, dysphagia, 
or odynophagia. 

SSA records include private medical records dated in July 
2000 indicating that the Veteran sought treatment after 
drinking daily during the previous six months and noticing 
rectal bleeding as well as bleeding from his mouth.  In this 
regard, it was noted that he had had blood on his pillow 
during the previous two mornings and that he had blood-tinged 
drool.  However, there were no findings of bleeding in his 
stomach.  In fact, the Veteran indicated that he had no other 
episodes involving blood, and he denied having hematochezia, 
melena, coffee-ground emesis, or other hematemesis.  Nor did 
he have epistaxis or abdominal pain.  He was assessed as 
having alcohol withdrawal, leukocytopenia secondary to 
alcohol, increased liver functions tests, and possible 
gastritis secondary to alcohol.

In addition, private medical records dated in August 2000 and 
December 2000 indicate that the Veteran was diagnosed with 
gastritis in December 2000, but there was no reference to 
stomach bleeding.   Similarly, private medical records dated 
in July 2005 document the Veteran as being admitted to the 
hospital with a diagnosis of alcoholic pancreatitis, 
alcoholic hepatitis, and alcohol withdrawal.  The Veteran 
complained of abdominal pain and cramping at that time, but 
there was no indication that he had any abdominal bleeding.  
A CT scan revealed pancreatitis without any complications, 
and an abdominal ultrasound did not find any ascites.  It was 
also noted that the Veteran denied having any blood in his 
emesis or diarrhea.

Moreover, the Veteran was treated for alcoholic pancreatitis 
in July 2006 and complained of pain in his stomach in March 
2007.  However, there was no indication on either occasion 
that he had any abdominal bleeding.

Based on the foregoing, there is no medical evidence showing 
that the Veteran actually has bleeding in his stomach.  The 
Board does acknowledge the Veteran's statements asserting 
that he has stomach bleeding; however, the Veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is 
competent to report what he experienced, the competent 
medical evidence of record, discussed above, notes that he 
had no stomach bleeding.  This evidence is more persuasive 
then the Veteran's recollection of past events.  As such, the 
Veteran's own assertions are insufficient to establish the 
existence of a current disability, as the record does not 
reflect that he possesses a recognized degree of medical 
knowledge to render his own opinions or diagnoses.   

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  While an 
actual diagnosis is not required for claims under 38 C.F.R. 
§ 3.317, there must still be evidence showing that the 
Veteran has the claimed symptomatology during the period of 
his appeal.  Therefore, because the medical evidence does not 
establish that the Veteran has bleeding in the stomach, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bleeding in 
the stomach.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bleeding in the stomach is not warranted.




II.  Subdural Hematoma

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a subdural 
hematoma.  Initially, the Board acknowledges the Veteran's 
contention that he has an undiagnosed illness.  However, the 
Veteran has been diagnosed with a subdural hematoma and a 
resulting seizure disorder on numerous occasions.  Indeed, 
SSA records include recent private medical records 
documenting such diagnoses.  As such, there is no medically 
unexplained chronic multisymptom illness due to his Gulf War 
service.

In addition, the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of such 
a subdural hematoma.  The Board does observe that he hit his 
head in July 1989 and possibly ruptured a blood vessel in his 
left eye.  However, the impression was a localized, 
superficial scleral hemorrhage.  There was no indication that 
he may have sustained a subdural hematoma at that time.  

Moreover, the medical evidence of record does not show that 
the Veteran sought treatment for or was diagnosed with a 
subdural hematoma immediately following his separation from 
service or for many years thereafter.  In fact, the Veteran 
acknowledged at his January 2003 hearing before the Board 
that the subdural hematoma developed approximately seven 
years after his separation from service.  Indeed, the medical 
evidence of record shows that he did not seek treatment until 
September 1999 at which time he presented with complaints of 
headaches and was found to have a right convexity subdural 
hematoma.  Thus, the Veteran injured the left side of his 
head in service, whereas he was later diagnosed seven years 
after service with a right convexity subdural hematoma.  The 
Board also finds this gap in time significant, and, as noted 
above, it weighs against the existence of a link between a 
current diagnosis and his time in service. Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Therefore, the Board finds that a subdural hematoma did not 
manifest in service or for many years thereafter.

In addition to the lack of evidence showing that a subdural 
hematoma manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current diagnosis to the Veteran's military service.  As 
noted above, the record shows that there were no pertinent 
complaints, treatment, or diagnosis in service or for many 
years following the Veteran's separation from service.  
Indeed, the Veteran injured the left side of head in service, 
yet he was later diagnosed with a subdural hematoma on his 
right side.  As such, there was no event, disease, or injury 
in service to which a subdural hematoma could be related. See 
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Thus, the Board finds that a subdural hematoma did not 
manifest during service and has not been shown to be causally 
or etiologically to an event, disease, or injury in service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a subdural hematoma.  

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a subdural hematoma is not warranted.


III.  Wrist, Ankle, Neck, Elbow, and Knee Disorders 

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a wrist, 
ankle, neck, elbow, or knee disorder.  His service treatment 
records are negative for any complaints, treatment, or 
diagnosis pertaining to his wrists, neck, right ankle, elbow, 
or knees.  Nor did he seek any treatment for those joints 
immediately following his period of service or for many years 
thereafter.  Thus, the Board finds that wrist, right ankle, 
neck, elbow, and knee disorders did not manifest in service 
or for many years thereafter.  

The Board does observe that the Veteran sought treatment in 
July 1991 after twisting his left ankle while playing 
basketball.  The treating physician diagnosed him as having 
an ankle sprain.  Within the next two weeks, while on leave, 
the Veteran apparently saw a civilian doctor for continued 
pain in the left ankle.  However, he returned to the military 
physician who had initially seen him because the pain had not 
resolved.  It was noted that he had edema, and the physician 
issued a crutch for 72 hours and recommended physical therapy 
and home exercises.  However, the remainder of his service 
treatment records are negative for any complaints, treatment, 
or diagnosis of a left ankle disorder.  Indeed, there is no 
indication that the Veteran sought any follow-up treatment 
for his left ankle while still in the service, and in April 
1992, he signed a statement indicating that he did not want 
to undergo a separation examination.  Moreover, the medical 
evidence of record shows that the Veteran did not seek 
treatment for his left ankle immediately following his 
separation from service or for years thereafter.  The Board 
finds this gap in time significant, and, as noted above, it 
weighs against the existence of a link between a current 
diagnosis and his time in service. Cf. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation 
context, that the Board may consider a prolonged period 
without medical complaint when deciding a claim).  Thus, to 
the extent the Veteran may have had any symptomatology in 
service, such symptomatology would appear to have been acute 
and transitory and to have resolved prior to his separation.  
Therefore, the Board finds that a left ankle disorder did not 
manifest or for many years thereafter.

After discharge, beginning in 1994, the Veteran complained of 
and received treatment for pain in various joints, including 
his wrists, ankles, neck, elbows, and knees.  During the 
Veteran's first private treatment visit for such complaints 
in 1994, he reported right foot pain only.  Beginning in 
1997, he reported pain affecting multiple joints.  Since that 
time, VA and private physicians as well as VA examiners have 
diagnosed the Veteran with various disorders, including, 
gout, arthritis, gouty arthritis, arthralgias, 
polyarthralgias, joint disease, and rheumatoid arthritis.  
They have also noted and/or diagnosed possible Gulf War 
syndrome, but never while discussing the Veteran's joint 
complaints.  X-rays taken since discharge have not revealed 
abnormalities of the joints in question.

During a VA general medical examination conducted in May 
1998, an examiner tested the Veteran and indicated that most 
of his complaints, which included some related to his joints, 
were somatic and remained unexplained.

During VA Persian Gulf registry evaluations conducted in 
March 1999 and July 1999, the examining physician diagnosed 
the Veteran with arthralgias, in light of his history, as 
well as gout.

The Veteran was afforded a VA general medical examination in 
March 2001 during which he reported having pain in multiple 
joints, including his wrists, ankles, neck, elbows and knees. 
The examiner noted no abnormalities of the wrists, ankles, 
neck, elbows, and knees and diagnosed him with a history of 
arthralgias and a long history of gout, which was inactive at 
that time.  It was noted that there was no objective evidence 
of arthritis, nor were there any trigger points for a 
diagnosis of fibromyalgia.

Nevertheless, in April 2004, the Veteran underwent VA general 
medical and joints examinations during which he reported 
having joint pain and stiffness, including in his wrists, 
ankles, neck, elbows and knees. The general medical examiner 
noted that the findings did not suggest fibromyalgia.  
Initially, the examiner also noted that he suspected the 
arthralgias and myalgias to be of unknown origin, but after 
reviewing the Veteran's blood results showing a positive 
rheumatoid factor, he assessed rheumatoid arthritis as the 
cause of the Veteran's unexplained arthralgias and myalgias.  
The orthopedic examiner also diagnosed gout of the wrists, 
ankles, cervical spine, elbows and knees.  He concluded that 
this condition was less likely related to military service 
because it was not diagnosed until 1996, which was four years 
after the Veteran's discharge.

The Veteran has not submitted any evidence other than his own 
assertions refuting the VA examiner's opinion and linking his 
wrist, ankle, neck, elbow, and knee disorders to his period 
of service.  However, such assertions are insufficient to 
provide the necessary nexus in this case because the Veteran 
does not possess a recognized degree of medical knowledge. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on the foregoing, the Board finds that the wrist, 
ankle, neck, elbow, and knee disorders did not manifest in 
service or for many years thereafter.  Thus, service 
connection may not be presumed in this case because the 
evidence does not establish that arthritis of any of these 
joints manifested to a compensable degree within a year of 
discharge from service.  In addition, his symptoms have been 
clinically diagnosed as gout and rheumatoid arthritis based 
on a review of the Veteran's history as well as on diagnostic 
testing, including blood tests, and as such, there is no 
medically unexplained chronic multisymptom illness due to his 
Gulf War service.  Lastly, the Board notes that there is no 
evidence directly relating the Veteran's current disorders to 
his military service.  Indeed, the April 2004 VA orthopedic 
examiner opined that the Veteran's condition was less likely 
related to military service.  Therefore, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for wrist, ankle, neck, elbow 
and knee disorders.  

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for wrist, ankle, neck, elbow and knee disorders 
is not warranted.


IV.  Fatigue

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for fatigue.  
His service treatment records are negative for any 
complaints, treatment, or diagnosis relevant to fatigue, and 
in April 1992, he signed a statement indicating that he did 
not want to undergo a separation examination.  In addition, 
the medical evidence of record shows that the Veteran did not 
seek treatment for fatigue immediately following his 
separation from service or for years thereafter.  In fact, 
the Veteran told the March 2001 VA examiner that his fatigue 
began in 1995.  The Board finds this gap in time significant, 
and, as noted above, it weighs against the existence of a 
link between a current diagnosis and his time in service. Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Therefore, the Board finds that fatigue 
did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that fatigue 
manifested during service or within close proximity thereto, 
the medical evidence of record does not link any current 
diagnosis to the Veteran's military service.  As noted above, 
the record shows that there were no pertinent complaints, 
treatment, or diagnosis in service or for many years 
following the Veteran's separation from service.  As such, 
there was no event, disease, or injury in service to which 
current fatigue could be related. See 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  Thus, the Board finds that 
fatigue did not manifest during service and has not been 
shown to be causally or etiologically to an event, disease, 
or injury in service. 

The Board does observe the Veteran's contention that he has 
fatigue that is due to an undiagnosed illness.  Although the 
Veteran did have the requisite service and has been 
documented as having fatigue, there is affirmative evidence 
showing that the reported fatigue is not related to an 
undiagnosed illness caused from his service in the Southwest 
Asia theater of operations during the Persian Gulf War.   In 
this regard, the May 1998 VA examiner indicated that the 
Veteran had fatigue, but also noted that  it was important to 
rule out hypothyroidism and other systemic problems, which 
would account for his tiredness.  The March 2001 VA examiner 
only commented that the Veteran had a history of fatigue that 
was associated with subjective memory loss and decreased 
concentration.  Significantly, the April 2004 VA examiner 
reviewed the Veteran's claims file and performed a physical 
examination after which he observed that the Veteran had not 
described a chronic, persistent, or overwhelming fatigue.  He 
noted that the symptoms were vague and commented that the 
symptoms and course were not indicative of chronic fatigue 
syndrome.  The April 2004 VA examiner also commented that 
that the Veteran's psychiatric history included depression 
and opined that the fatigue was more likely than not related 
to the Veteran's psychiatric status.  As such, there is 
affirmative evidence showing that the Veteran's current 
fatigue could be attributable to depression as opposed to an 
undiagnosed illness.  Applicable regulations provide that 
there cannot be affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War. See 38 C.F.R. § 3.317(c).  It is also noted that service 
connection is in effect for PTSD which is evaluated on the 
basis of the symptoms related to his psychiatric disorder. 

Moreover, the Board notes that the Veteran's fatigue does not 
appear to have not become manifest to a degree of 10 percent 
more. See 38 C.F.R. § 3.317 (a)(1)(i).  There is no specific 
diagnostic code for fatigue itself; however, rating by 
analogy is appropriate where an unlisted condition is 
encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available. 38 C.F.R. § 4.20.  Under 
Diagnostic Code 6354, a 10 percent disability evaluation is 
warranted for chronic fatigue syndrome when there is 
debilitating fatigue; cognitive impairments, such as the 
inability to concentrate, forgetfulness, and confusion; or, a 
combination of other signs and symptoms that wax and wane, 
but result in periods of incapacitation of at least one but 
less than two weeks total duration per year.  A 10 percent 
disability evaluation may also be assigned for when the 
symptoms chronic fatigue syndrome are controlled by 
continuous medication.  For the purpose of evaluating chronic 
fatigue syndrome, the condition will be considered 
incapacitating only while it requires bed rest and treatment 
by a physician. See 38 C.F.R. § 4.88b, Diagnostic Code 6354, 
Note.

In this case, the medical evidence of record does not show 
that the Veteran has been prescribed continuous medication 
for control of his fatigue.  Nor is there any medical 
evidence showing that he requires bedrest and treatment by a 
physician.  In fact, the April 2004 VA examiner noted that 
the Veteran did not have any complaints of a low-grade fever, 
chronic sore throats, or tender lymph nodes.  He 



did indicate that there were headaches, generalized muscle 
aches, and neuropsychologic symptoms, but stated that they 
had another explanation.  The Veteran himself stated that the 
fatigue was not constant.  Instead, he described the actual 
symptoms was just feeling lazy some days.  He did not 
complain of any overwhelming, chronic tiredness or 
exhaustion.   As such, the Veteran's fatigue has not been 
shown to have manifested to a degree of 10 percent or more.

Thus, there is affirmative evidence showing that the 
Veteran's fatigue is not related to an undiagnosed illness 
caused from his service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The medical evidence 
of record also does not show that his fatigue has manifested 
to a degree of 10 percent or more.  As such, service 
connection is not warranted pursuant to 38 C.F.R. § 3.317.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for chronic fatigue.  

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for fatigue is not warranted.


ORDER

Service connection for bleeding in the stomach is denied.

Service connection for a subdural hematoma is denied.

Service connection for fatigue is denied.




REMAND

Reason for Remand:  To obtain a medical opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In this case, the Veteran's service personnel records show 
that he served in Saudi Arabia from December 1990 to June 
1991, and thus, was possibly exposed to hazardous substances.  
In addition, post-service medical records document treatment 
for various respiratory complaints and disorders, including 
decreased lung function, an upper respiratory infection, mild 
chronic obstructive pulmonary disease, allergic rhinitis, 
bronchitis, pneumonia, and sleep apnea.  

The Veteran was afforded a VA examination in April 2004 in 
connection with his claim for service connection for a 
respiratory disorder.  The examiner observed the Veteran's 
medical history and current complaints.  Following a physical 
examination, the examiner noted the Veteran's dyspnea had 
been previously attributed to deconditioning and restriction 
secondary to obesity.  However, he indicated that the 
symptoms were now somewhat variable and did not suggest any 
specific diagnosable condition.  It was also noted that the 
Veteran recently had pneumonia and that a chest x-ray should 
indicate whether the pneumonia had cleared.  However, an 
addendum to the examination report stated that a chest x-ray 
was not obtained and that the reason was unknown.  
Nevertheless, the April 2004 VA examiner commented that there 
was no diagnosable lung disease, but stated that the Veteran 
had variable dyspnea of an unknown cause.  As such, it 
remains unclear as to whether the Veteran may have a current 
diagnosis of a respiratory disorder or some undiagnosed 
illness, such as dyspnea, that is related to his military 
service.  Therefore, the Board finds that another VA 
examination and medical opinion are necessary for determining 
the nature and etiology of any and all respiratory disorders 
that may be present.  

In addition, the Veteran has contended that he currently has 
headaches that are due to an undiagnosed illness as a result 
of his active service in the Southwest Asia theater of 
operations during the Persian Gulf War.  He was afforded VA 
examinations in May 1998, March 2001, and April 2004.  
Although the May 1998 VA examiner assessed the Veteran as 
having nonspecific intermittent headaches, there was no 
indication as to whether he had reviewed the claims file.  
Nor did he provide a medical opinion as to the etiology of 
such headaches.  Similarly, the March 2001 VA examiner listed 
his impression as a history of headaches that sounded like 
muscle tension headaches, but he indicated that he did not 
review the claims file.  Nor did he discuss the etiology of 
the headaches.  The April 2004 VA general medical examiner 
also noted that the Veteran had reported having headaches and 
indicated that he would be evaluated by a neurologist.  
However, the April 2004 VA neurology examiner simply noted 
the Veteran's complaints of headaches.  There was no further 
discussion of the symptomatology.  As such, the evidence of 
record does not include a medical opinion based on a review 
of the claims file addressing whether the Veteran's headaches 
are attributable to an undiagnosed illness or another 
disorder.  Therefore, the Board finds that another VA 
examination and medical opinion are necessary for determining 
the nature and etiology of any and all headaches that may be 
present.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any respiratory disorder 
that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service personnel and 
treatment records as well as his post-
service medical records, and to identify 
all current respiratory disorders.  For 
each diagnosed disorder identified, the 
examiner should state whether it is at 
least as likely as not that the current 
disorder is causally or etiologically 
related to the Veteran's military 
service or is otherwise related to 
service.  If the Veteran has 
symptomatology that is not attributable 
to a known clinical diagnosis, the 
examiner should opine whether it is at 
least as likely as not that such 
symptoms are due to an undiagnosed 
illness resulting from service in 
Southwest Asia during the Gulf War.  If 
so, the examiner should also comment on 
the severity of the symptomatology and 
report all signs and symptoms necessary 
for evaluating the respiratory illness 
under the rating criteria.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.   The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any headaches that may be 
present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service personnel and treatment records 
as well as his post-service medical 
records, and to identify all current 
disorders.  For each diagnosed disorder 
identified, the examiner should opine 
whether it is at least as likely as not 
that the current disorder is causally or 
etiologically related to the Veteran's 
military service or is otherwise related 
to service.  If the Veteran has 
symptomatology that is not attributable 
to a known clinical diagnosis, the 
examiner should opine whether it is at 
least as likely as not that such 
symptoms are due to an undiagnosed 
illness resulting from service in 
Southwest Asia during the Gulf War.  If 
so, the examiner should also comment on 
the severity of the symptomatology and 
report all signs and symptoms necessary 
for evaluating the headaches under the 
rating criteria.  

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


